J-A03030-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT
                                                      OF PENNSYLVANIA
                             Appellee

                        v.

    ADAM COLLIER BOYCE

                             Appellant                No. 1143 MDA 2019


         Appeal from the Judgment of Sentence Entered June 14, 2019
                In the Court of Common Pleas of Centre County
              Criminal Division at No.: CP-14-CR-0000642-2018


BEFORE: LAZARUS, STABILE, and DUBOW, JJ.

MEMORANDUM BY STABILE, J.:                     FILED: MAY 11, 2020

        Appellant Adam Collier Boyce appeals from the June 14, 2019 judgment

of sentence entered in the Court of Common Pleas of Centre County (“trial

court”), following his stipulated bench conviction for three separate counts of

driving under the influence (“DUI”) of a controlled substance, disregarding a

traffic lane, careless driving, and improperly exiting a limited access highway.1

Upon review, we affirm.

        Following a late-morning single vehicle accident that occurred on Route

322 West on January 31, 2018, Appellant was charged with the above-

mentioned offenses. Appellant waived his preliminary hearing. On June 6,

2018, Appellant filed an omnibus pretrial motion.        Appellant argued that


____________________________________________


1 75 Pa.C.S.A. §§ 3802(d)(1)(ii), (iii) and (2), 3309(1), 3714(a), and 3312,
respectively.
J-A03030-20



Officer Heather Royer had illegally detained him after the accident on January

31, 2018, and that any evidence obtained as a result of the detention must

be suppressed. Additionally, Appellant sought to suppress the results of his

blood test, arguing that he did not voluntarily consent to the blood draw. The

trial court conducted a two-day hearing at which both parties presented

witness testimony. The Commonwealth first called to the stand Officer Royer,

who worked as a police officer at the State College Police Department. N.T.

Suppression, 9/6/18, at 3-4.     Officer Royer testified that she had been

employed at the police department for over 14 years. Id. at 4. According to

her testimony, she was trained to recognize impaired drivers, including those

under the influence of drugs. Id.    She recalled completing various training

programs in that regard. Id. at 4-5. Officer Royer further recalled that she

had performed over 139 DUI stops in her 14-year career. Id. at 5.   She

testified that, as a police officer, she has weekly DUI encounters. Id.

      Officer Royer then testified about the January 31, 2018 incident

involving Appellant. While on routine patrol, she responded to and arrived at

the scene of a single vehicle accident that occurred at 11:59 a.m. Id. at 6-7.

According to Officer Royer, it was a “dry” day with “no adverse conditions” on

the 5300 block of Mount Nittany Expressway, a straight section of roadway in

Centre County, where the incident occurred. Id. at 6-7. Officer Royer testified

that when she arrived at the scene, she observed a silver SUV resting

“probably about 100 feet off the roadway.” Id. at 7. She specifically recalled

that “[t]here were tire impressions that I could see that went off the road.

                                     -2-
J-A03030-20



They went over, like, a dead tree—dead log that was there and then came to

rest against a fence and another tree on the driver’s side of the vehicle.” Id.

The driver of the vehicle “was in the driver’s seat” when Officer Royer arrived.
Id. at 8.   Officer Royer identified the driver as Appellant based upon his

Pennsylvania driver’s license. Id. She recalled that she could not initially

speak to Appellant because “the tree was next to where he was seated.” Id.

at 9. However, when Appellant was later extracted from the vehicle, Officer

Royer conversed with him.

      [H]e had said he had blacked out. He didn’t remember crashing.
      He thought he could drive his vehicle from the scene. He stated—
      I asked him where he was coming from. He said he had been
      coming from the dentist in Lewistown. He said he had a tooth
      pulled. So I asked him if he was on any medication from having
      the tooth pulled, or did he have any prescriptions that he might
      have been taking due to having the tooth pulled that would impair
      his driving. He said no, that he had been numbed for the tooth
      extraction, but he didn’t have any other medications. I asked him
      if there was anything else that might have affected his driving. He
      said, well, he had seizures in the past, and he hadn’t had one in a
      year, but he didn’t remember driving from Lewistown to
      Boalsburg. The last thing he remembered was leaving the dentist
      office.
Id. at 9-10, 24-25. Officer Royer testified that Appellant informed her that

he “was headed to work in State College.” Id. at 10. Describing Appellant’s

mental state, Officer Royer remarked: “He seemed okay. I mean, he thought

that he could drive his vehicle from the scene, which he couldn’t, but he was

in the ambulance at the time, and he couldn’t see the vehicle, but he was able

to hold a conversation with me.” Id. Officer Royer recalled that Appellant

exhibited signs of impairment. Id. He “had bloodshot eyes. His face was

flushed. It was also bloody, though. His blood pressure and his heart rate


                                     -3-
J-A03030-20



were elevated.” Id. She described Appellant’s speech as “low and slow, which

is a possible indication of drug use.” Id. at 12. Officer Royer testified that,

based on her experience and training, she suspected Appellant to be under

the influence because “[h]e was involved in a one vehicle crash where there

were no adverse conditions[.]” Id. at 16. He drove his vehicle “off the road

in the middle of the day.” Id. at 29. Specifically, “[h]is vehicle went off the

road into a tree and a fence. He had bloodshot eyes, a flushed face. His heart

rate and blood pressure were elevated. He was unsteady getting out of the

vehicle.” Id. at 17.   Additionally, according to Officer Royer, confusion,

memory loss and blackouts also are signs of impairment. Id. at 51.

      Officer Royer, however, testified that she did not conduct a field sobriety

test because Appellant “was injured and eventually transported to the

hospital.” Id. at 13. She recalled that he had blood on his hands and his

face. Id. He also had blood “coming from his ear.” Id. Officer Royer testified

that Appellant was transported by ambulance to a hospital and that the

decision to take him there was not made by law enforcement. Id.

      Officer Royer went the hospital, where she spoke with a couple of nurses

who were working in the emergency room. Id. at 14. “They had gone to high

school with [Appellant] and had told me he had been a drug user for the past

twenty years and that his girlfriend had died of a heroin overdose.” Id. The

nurses volunteered the information to Officer Royer. Officer Royer testified

that, while at the hospital, she consulted with Sergeant Kelly Aston and Officer

Brian Shaffer from Patton Township on the phone. Id. According to Officer

                                      -4-
J-A03030-20



Royer, Sergeant Aston happened to be in a meeting with former Assistant

District Attorney Michael Osterberg, with whom she consulted as well. Id. at

15. She shared with them the circumstances of Appellant’s accident. Id. at

14. The parties advised Officer Royer to request a blood draw from Appellant.
Id. at 15.

      Officer Royer testified that she requested Appellant to submit to a blood

draw. Id. She provided and read to him the implied consent form, DL-26B.

Appellant consented, by signing the form. Id. at 16. He also agreed to the

hospital paperwork, separately consenting to the blood draw. Id.    When

asked whether Appellant seemed confused as she was reviewing DL-26B with

him, Officer Royer answered:

      No. He actually spoke to me more, I think it was when we were
      waiting for the lab tech to come and draw the blood, and whenever
      I read the DL-25 to him, he talked about he did remember then
      going to his house to take his dog out when he left the dentist.
      He told me he had wrecked on that same stretch of road before.
      So he was conversant and seemed okay.
Id.   Officer Royer testified that Appellant was not handcuffed when she read

him the DL-26B. Id. She also testified that she did not yell or raise her voice

at him at any point in time. Id. at 17. She did not threaten him. Id. She

also did not draw her weapon. Id. She did not use physical force against

Appellant. Id. She recalled that her investigation for this case indicated that

Appellant previously was arrested for DUI in 2006 and 2014. Id. at 20. The

Appellant’s blood was drawn at 2:00 p.m. Id. at 52.




                                     -5-
J-A03030-20



      On cross-examination, Officer Royer acknowledged that another officer

had reached the scene of the accident before her. Id. at 21. She further

acknowledged that Sergeant Aston and Officer Shaffer were not at the scene

and did not observe Appellant. Id. at 22-23. Officer Royer conceded that she

did not witness the accident. Id. at 23. She also conceded that she did not

notice any odor of alcohol emanating from Appellant’s vehicle or his clothes.
Id. at 26-27. Officer Royer acknowledged that she did not observe any drug

paraphernalia in the vehicle or on Appellant’s person. Id. at 27. She also

acknowledged that, even if the paramedics had not taken him to the hospital

for treatment on a doctor’s advice, Appellant still would not have been free to

leave on account of investigative detention. Id. at 28, 30, 41-42. Finally,

Officer Royer conceded that she was not a drug recognition expert. Id. at 49.

      The Commonwealth next presented the testimony of Officer Shaffer,

who testified that he was employed as a patrolman for over sixteen and one-

half years. Id. at 55-56. He testified that he became a drug recognition

expert (“DRE”) in 2014. Id. at 56. Officer Shaffer recalled that, on January

31, 2018, he received a telephone call from Officer Royer concerning a

potentially impaired driver. Id. He testified:

      [Officer Royer] contacted me on the phone saying that she had a
      single vehicle crash that had gone off of the roadway in the –
      somewhere on Mount Nittany Expressway. She stated it was a
      fairly straight road. There were no adverse weather conditions.
      She said that the individual involved in the crash, the driver, had
      to be taken to the hospital for treatment, and she asked if I was
      capable of doing a DRE under those circumstances. I’m not. I’ve
      attempted to examine people at the hospital for a drug eval, and
      it doesn’t work well. I can’t do a lot of the field tests that I
      otherwise would do, and I’m limited in my ability to assess people,
      especially if they’re undergoing treatment. Our greater concern

                                     -6-
J-A03030-20


      as part of the DRE evaluation process is to make sure the people
      are medically okay.

      But she then outlined some of the other aspects of the crash, some
      of the information she had received from the onsite EMS about the
      individual’s blood pressure, his pulse being elevated. She noticed
      that he had bloodshot eyes, as I recall, stated there were folks at
      the hospital who had advised her that he had a history of drug
      use, and she wondered, asking me as not just a drug recognition
      expert but also as an SFST instructor, if she had enough to
      proceed with a blood draw.           I stated that under those
      circumstances I would proceed with a blood draw and request
      blood using the DL-26.
Id. at 56-57 (sic). Officer Shaffer relayed that, based on his training and

experience and the information furnished by Officer Royer, he opined that

Appellant was under the influence of drugs and advised Officer Royer to

request general toxicology and the expanded pharmaceuticals tests. Id. at

57-58. Officer Shaffer ruled out alcohol because “there was no presence of

alcohol that [he] was aware of.” Id. at 58.

      On cross-examination, Officer Shaffer clarified that he merely “advised”

Officer Royer that, in his opinion, she had sufficient grounds to ask Appellant

to submit to a blood draw. Id. at 62.   He acknowledged that he did not

perform a DRE because that was outside the scope of Officer Royer’s phone

call. Id. at 63.

      In response, Appellant called to the stand Matthew Burnheimer, a

paramedic at Centre LifeLink in State College, who testified about the January

31, 2018 motor vehicle incident involving Appellant that occurred on Route

322 West. N.T. Suppression, 12/20/18, at 3-6. Mr. Burnheimer testified that,

when he arrived at the scene, he observed that “it looked like [Appellant’s]

vehicle was about a hundred yards off of 322 and then came to stop upon a


                                     -7-
J-A03030-20



fence post.” Id. at 6. According Mr. Burnheimer, Appellant “was inside the

vehicle. He was awake and talking. So we could tell he was breathing and

okay at that point.” Id.     Mr. Burnheimer recalled that although Appellant

“wasn’t bleeding profusely from anywhere,” he was bleeding from his nose.
Id. Mr. Burnheimer testified that, as a result of the bleeding, there was a

concern “about a head injury.” Id. at 7.

      Mr. Burnheimer testified that Appellant’s pupils were “equal and

reactive,” and thus presented no concern. Id. He further testified that the

bridge of Appellant’s nose “looked off” and that the nose appeared to be

swollen. Id. at 7-8. He recalled that Appellant was alert to the extent he

“knows who he is. He knew where he was, and he was understanding about

the time of day.” Id. at 9.     Appellant did not have slurred speech. Id. He

was speaking “normally.” Id.   As a result, Mr. Burnheimer ruled out the

possibility of a stroke. Id.

      Furthermore, Mr. Burnheimer recalled that Appellant’s motor sensory

skills were normal. Id. at 9-10.    Appellant scored a 15 out of 15 on the

“Glasgow Coma Score,” which gauged his level of consciousness, i.e., his

ability to react, his ability to speak, and his response level to pain. Id. at 10-

11. Finally, Mr. Burnheimer testified that he wrote “unknown” in his report

with respect to suspecting drugs or alcohol. Id. at 12. He explained that he

“wasn’t able to say affirmative that yes or no. We weren’t sure.” Id. (sic).

      On cross-examination, he noted that his purpose at the accident scene

was “[t]o care for the patient and other patients. We’re there for the patients.”

                                       -8-
J-A03030-20
Id. at 13. He acknowledged that, upon arrival, his first thoughts were to rule

out major injuries, such as “trauma to the head, broken bones, things of that

nature,” to the patient. Id. He further acknowledged that it “was a secondary

concern” to look for possible involvement of drugs or alcohol. Id.   He

explained that he did not carry any equipment to test on the spot whether a

patient had drugs or alcohol in his or her system. Id. at 14. Mr. Burnheimer

conceded that he did not “dig too much into” whether Appellant was under the

influence of drugs or alcohol. Id.

      He also conceded that Appellant did not want to go to the hospital. Id.

According to Mr. Burnheimer, given Appellant’s adamancy, he called a doctor

at the hospital to discuss Appellant’s case. Id. at 15. “I spoke to the doctor

and said that [Appellant] didn’t remember the incident, and he did have the

injuries to the face so we thought maybe a head injury, and the doctor at the

hospital said the patient may not refuse and has to go to the hospital.” Id.

In other words, “it was doctor’s orders to come to the hospital, and that’s what

led to him being there[.]” Id.

      On March 5, 2019, following hearing and subsequent briefing by the

parties, the trial court issued an order denying Appellant’s omnibus motion.

On April 22, 2019, the case proceeded to a stipulated bench trial at the

conclusion of which the trial court found Appellant guilty of three separate

counts of DUI of a controlled substance, disregarding a traffic lane, careless

driving, and improperly exiting a limited access highway. On June 14, 2019,

the trial court sentenced Appellant to, inter alia, an aggregate term of 72

                                     -9-
J-A03030-20



hours to 6 months’ imprisonment. Appellant timely appealed. The trial court

directed Appellant to file a Pa.R.A.P. 1925(b) statement of errors complained

of on appeal.   Appellant complied.     In response, the trial court issued a

Pa.R.A.P. 1925(a) opinion.

      On appeal, Appellant presents three issues for our review. For ease of

disposition, we combine his first two issues as they relate to the trial court’s

denial of his suppression motion. Specifically, Appellant argues that he was

subjected to an unlawful detention when he was taken to the hospital against

his wishes and that his consent to the blood draw was involuntary due to

coercion. Separately, he also argues that the trial court erred in concluding

that his conviction for careless driving was supported by sufficient evidence.

      We first address Appellant’s claim that the trial court erred in denying

his suppression motion.      In reviewing appeals from an order denying

suppression, our standard of review is limited to determining

      whether [the trial court’s] factual findings are supported by the
      record and whether [its] legal conclusions drawn from those facts
      are correct. When reviewing the rulings of a [trial] court, the
      appellate court considers only the evidence of the prosecution and
      so much of the evidence for the defense as remains
      uncontradicted when read in the context of the record as a whole.
      When the record supports the findings of the [trial] court, we are
      bound by those facts and may reverse only if the legal conclusions
      drawn therefrom are in error.


Commonwealth v. Griffin, 116 A.3d 1139, 1142 (Pa. Super. 2015). Our

scope of review is limited to the evidence presented at the suppression

hearing. In re interests of L.J., 79 A.3d 1073, 1088-89 (Pa. 2013).


                                     - 10 -
J-A03030-20



     Article I, Section 8 of the Pennsylvania Constitution and the Fourth

Amendment to the United States Constitution protect the people from

unreasonable searches and seizures. Commonwealth v. Lyles, 97 A.3d 298,

302 (Pa. 2014) (citation omitted). The Lyles Court explained:

     Jurisprudence arising under both charters has led to the
     development of three categories of interactions between citizens
     and police. The first, a “mere encounter,” does not require any
     level of suspicion or carry any official compulsion to stop and
     respond. The second, an “investigatory detention,” permits the
     temporary detention of an individual if supported by reasonable
     suspicion. The third is an arrest or custodial detention, which
     must be supported by probable cause.

            In evaluating the level of interaction, courts conduct an
     objective examination of the totality of the surrounding
     circumstances. . . . The totality-of-the-circumstances test is
     ultimately centered on whether the suspect has in some way been
     restrained by physical force or show of coercive authority. Under
     this test, no single factor controls the ultimate conclusion as to
     whether a seizure occurred—to guide the inquiry, the United
     States Supreme Court and [our Supreme] Court have employed
     an objective test entailing a determination of whether a
     reasonable person would have felt free to leave or otherwise
     terminate the encounter. What constitutes a restraint on liberty
     prompting a person to conclude that he is not free to leave will
     vary, not only with the particular police conduct at issue, but also
     with the setting in which the conduct occurs.

            [Our Supreme] Court and the United States Supreme Court
     have repeatedly held a seizure does not occur where officers
     merely approach a person in public and question the individual or
     request to see identification. Officers may request identification
     or question an individual so long as the officers do not convey a
     message that compliance with their requests is required.
     Although police may request a person’s identification, such
     individual still maintains the right to ignore the police and go about
     his business.




                                    - 11 -
J-A03030-20
Id. at 302-03 (internal citations and quotation marks omitted). “We adhere

to the view that a person is ‘seized’ only when, by means of physical force or

a show of authority, his freedom of movement is restrained. Only when such

restraint is imposed is there any foundation whatever for invoking

constitutional safeguards.”     United States v. Mendenhall, 446 U.S. 544,

553 (1980).

       Instantly, Appellant argues only that Officer Royer lacked reasonable

suspicion to detain him for investigative purposes. It is settled that reasonable

suspicion necessary for investigative detentions

       is a less demanding standard than probable cause not only in the
       sense that reasonable suspicion can be established with
       information that is different in quantity or content than that
       required to establish probable cause, but also in the sense that
       reasonable suspicion can arise from information that is less
       reliable than that required to show probable cause.

Commonwealth v. Davis, 102 A.3d 996, 1000 (Pa. Super. 2014) (citations

omitted). “In order to justify an investigative detention, the police must have

reasonable suspicion that criminal activity is afoot. Reasonable suspicion must

be based on specific and articulable facts, and it must be assessed based upon

the totality of the circumstances viewed through the eyes of a trained police

officer.” Commonwealth v. Williams, 980 A.2d 667, 672 (Pa. Super. 2009)

(citation omitted), appeal denied, 990 A.2d 730 (Pa. 2010). Thus, “[t]he

determination of whether an officer had reasonable suspicion that criminality

was afoot so as to justify an investigatory detention is an objective one, which

must    be   considered   in   light   of   the   totality   of   the   circumstances.”



                                        - 12 -
J-A03030-20



Commonwealth v. Holmes, 14 A.3d 89, 96 (Pa. 2011) (emphasis added).

In assessing the totality of the circumstances, a court must give weight to

the inferences that a police officer may draw through training and

experience. Id. at 95. Reasonable suspicion does not require that the activity

in question must be unquestionably criminal before an officer may investigate

further. Davis, 102 A.3d at 1000 (citations omitted). “Rather, the test is

what it purports to be—it requires a suspicion of criminal conduct that is

reasonable based upon facts of the matter.” Id. (citation and emphasis

omitted).

       Here, based upon the totality of the circumstances of this case, as

detailed above,2 it is beyond peradventure that Officer Royer had reasonable

suspicion to detain Appellant for DUI.3 As the trial court found:

       Officer Royer responded to a report of a one vehicle crash on
       Mount Nittany Expressway. The officer testified there were no
       adverse weather or road conditions on that day to cause
       [Appellant] to go off the road. [Appellant] had no recollection of
       the accident. He did not remember leaving the dentist’s office or
       driving from Lewistown to Boalsburg. Officer Royer also testified
____________________________________________


2 To the extent Appellant invites us to accept his proffered version of the facts
or to credit his testimony, we decline the invitation. See Commonwealth v.
Fudge, 213 A.3d 321, 326 (Pa. Super. 2019) (citation omitted) (noting that
we will not disturb a suppression court’s weight and credibility absent a clear
and manifest error), appeal denied, No. 422 MAL 2019, 2019 WL 7207309
(Pa. filed December 27, 2019); see also Commonwealth v. McCoy, 154
A.3d 813, 816 (Pa. Super. 2017) (“[I]t is within the lower court’s province to
pass on the credibility of witnesses and determine the weight to be given to
their testimony.”).
3 The Commonwealth seemingly concedes that Officer Royer enforced the
doctor’s directive for Appellant to go to the hospital and that Appellant was
under investigative detention from the time he was in the ambulance following
the crash.

                                          - 13 -
J-A03030-20


        to observing [Appellant’s] bloodshot eyes, flushed face, low and
        slow speech, and elevated heart rate and blood pressure. As an
        officer experienced in recognizing symptoms of a person driving
        under the influence, Officer Royer deducted that [Appellant] may
        have been impaired. At this point, [Appellant] was under an
        investigative detention while in the ambulance transporting him
        to the hospital.

        Officer Royer’s suspicions [Appellant] may have been driving while
        impaired were further heightened after she was approached by
        two hospital nurses who informed her of [Appellant’s] history of
        drug use. Armed with this information and her observations from
        earlier in the day, Officer Royer contacted her more experienced
        colleagues to gain advice on moving forward with the
        investigation. That is when her colleagues informed her that she
        should obtain a blood draw from [Appellant].
        While Officer Royer asked [Appellant] to give a blood sample only
        after seeking advice from her colleagues, at all times prior to
        receiving that advice, Officer Royer had the requisite reasonable
        suspicion gleaned from her earlier observations, training, and
        experiences to lawfully detain [Appellant]. Thus, the [c]ourt finds
        that [Appellant] was not subjected to an unlawful investigative
        detention.

Trial Court Opinion, 3/5/19, at 5-6. Thus, Officer Royer relied on her training,

experience, observations of Appellant and the circumstances surrounding the

accident to reasonably conclude that Appellant was driving under the influence

to justify an investigatory detention.    Accordingly, the court did not err in

denying Appellant’s motion to suppress.

        We now address Appellant’s argument that his consent to the blood

draw was involuntary because it was obtained through coercion.

        In Birchfield v. North Dakota, 136 S. Ct. 2160 (2016), the Supreme

Court addressed the constitutionality of warrantless searches of breath and

blood under the Fourth Amendment, specifically with regard to the search-

incident-to-arrest and consent exceptions to the warrant requirement. Id. at

2184.     The Court held, inter alia, that “the Fourth Amendment permits


                                      - 14 -
J-A03030-20



warrantless breath tests incident to arrests for drunk driving[,]” but

“reach[ed] a different conclusion with respect to blood tests.” Id. Because

obtaining a blood sample is significantly more intrusive than a breath test, the

Court determined that a blood test may not be administered as a search

incident to arrest. Id. at 2185.

      The Fourth Amendment to the United States Constitution and
      Article I, Section 8 of the Pennsylvania Constitution protect
      citizens   from     unreasonable      searches   and    seizures.”
      Commonwealth v. McAdoo, 46 A.3d 781, 784 (Pa. Super.
      2012). “A search conducted without a warrant is deemed to be
      unreasonable and therefore constitutionally impermissible, unless
      an established exception applies.” Commonwealth v. Strickler,
      757 A.2d 884, 888 (Pa. 2000). “Exceptions to the warrant
      requirement include the consent exception, the plain view
      exception, the inventory search exception, the exigent
      circumstances exception, the automobile exception . . ., the stop
      and frisk exception, and the search incident to arrest exception.”
      Commonwealth v. Dunnavant, 63 A.3d 1252, 1257 n.3 (Pa.
      Super. 2013). The “administration of a blood test . . . performed
      by an agent of, or at the direction of the government” constitutes
      a search under both the United States and Pennsylvania
      Constitutions. Commonwealth v. Kohl, 615 A.2d 308, 315 (Pa.
      1992); Schmerber[, 384 U.S. at 770].

Commonwealth v. Evans, 153 A.3d 323, 327-28 (Pa. Super. 2016)

(brackets omitted) (emphasis added).          “One such exception is consent,

voluntarily given.” Strickler, 757 A.2d 888 (citation omitted). Under the

Fourth Amendment, where an encounter between law enforcement is lawful,

voluntariness of consent to a search becomes the exclusive focus. Id. In

Commonwealth v. Smith, 77 A.3d 562 (Pa. 2013), our Supreme Court

explained:

      In determining the validity of a given consent, the Commonwealth
      bears the burden of establishing that a consent is the product of
      an essentially free and unconstrained choice—not the result of
      duress or coercion, express or implied, or a will overborne—under
      the totality of the circumstances. The standard for measuring the

                                     - 15 -
J-A03030-20


      scope of a person’s consent is based on an objective evaluation of
      what a reasonable person would have understood by the exchange
      between the officer and the person who gave the consent. Such
      evaluation includes an objective examination of the maturity,
      sophistication and mental or emotional state of the defendant.
      Gauging the scope of a defendant’s consent is an inherent and
      necessary part of the process of determining, on the totality of the
      circumstances presented, whether the consent is objectively valid,
      or instead the product of coercion, deceit, or misrepresentation.

Smith, 77 A.3d at 583 (citations, quotation marks and ellipses omitted). In

explicating voluntariness under similar circumstances, we have stated:

      While there is no hard and fast list of factors evincing
      voluntariness, some considerations include: 1) the defendant’s
      custodial status; 2) the use of duress or coercive tactics by law
      enforcement personnel; 3) the defendant’s knowledge of his right
      to refuse to consent; 4) the defendant’s education and
      intelligence; 5) the defendant’s belief that no incriminating
      evidence will be found; and 6) the extent and level of the
      defendant’s cooperation with the law enforcement personnel.

Commonwealth v. Geary, 209 A.3d 439, 443 (Pa. Super. 2019) (citation

omitted).

      It is well settled that in DUI cases, a police officer requesting that a

motorist submit to a warrantless blood draw “ha[s] no obligation to enlighten

[the motorist] as to the full details of federal constitutional law; [the police

officer] only need[] tell [the motorist] the current, legal consequences of

refusing to consent to the blood-draw.” Commonwealth v. Venable, 200
A.3d 490, 498 (Pa. Super. 2018) (citation omitted; bracketed information

amended; emphasis added); see also Commonwealth v. Myers, 164 A.3d
1162, 1171 (Pa. 2017).

      Here, Appellant claims that his consent was involuntary because it was

preceded by his unlawful detention and thus, obtained through coercion. As



                                     - 16 -
J-A03030-20



explained above, his detention was not unlawful as Officer Royer had

reasonable suspicion. Moreover, the trial court explained:

      [Appellant] was not under any physical restraints. The Officer
      read the DL-26 form to [Appellant] and testified at the hearing
      that [Appellant] seemed alert and talkative. For good measure,
      Officer Royer also read the hospital’s consent form to [Appellant].
      [Appellant] signed form DL-26, thereby giving his consent to the
      blood draw.

       ....

      Officer Royer testified at the suppression hearing that she did not
      yell or threaten [Appellant] to obtain a blood sample. [Appellant]
      did not present any evidence or testimony to refute Officer Royer’s
      claim. Thus, there is no evidence of coercion. [Appellant] was
      not physically harmed, nor subjected to unusual pressure.
      Nothing in the contents of the DL-26 deprived [Appellant] of his
      ability to make a free decision regarding whether to sign the DL-
      26 form. Th[e c]ourt finds [Appellant’s consent was not the
      product of duress or coercion, and, under the totality of the
      circumstances, [Appellant] voluntarily signed DL-26 form and
      consented to the warrantless blood draw.


Trial Court Opinion, 3/5/19, at 6-7. Accordingly, based upon the totality of

the circumstances, Appellant does not obtain relief. See Commonwealth v.

Robertson, 186 A.3d 440 (Pa. Super. 2018) (finding consent voluntary where

police did not use coercive tactics, defendant was informed of her right to

refuse, and subsequently cooperated with the blood draw), appeal denied,

195 A.3d 852 (Pa. 2018).

      We finally address Appellant’s argument that the evidence presented at

the stipulated non-jury trial was insufficient to establish that he committed

the offense of careless driving.

      A claim challenging the sufficiency of the evidence is a question of law.”

Commonwealth v. Widmer, 744 A.2d 745, 751 (Pa. 2000).



                                    - 17 -
J-A03030-20


         The standard we apply in reviewing the sufficiency of the evidence
         is whether viewing all the evidence admitted at trial in the light
         most favorable to the verdict winner, there is sufficient evidence
         to enable the fact-finder to find every element of the crime beyond
         a reasonable doubt. In applying the above test, we may not weigh
         the evidence and substitute our judgment for the fact-finder. In
         addition, we note that the facts and circumstances established by
         the Commonwealth need not preclude every possibility of
         innocence. Any doubts regarding a defendant’s guilt may be
         resolved by the fact-finder unless the evidence is so weak and
         inconclusive that as a matter of law no probability of fact may be
         drawn from the combined circumstances. The Commonwealth
         may sustain its burden of proving every element of the crime
         beyond a reasonable doubt by means of wholly circumstantial
         evidence. Moreover, in applying the above test, the entire record
         must be evaluated and all evidence actually received must be
         considered. Finally, the finder of fact while passing upon the
         credibility of witnesses and the weight of the evidence produced,
         is free to believe all, part or none of the evidence.

Commonwealth v. Antidormi, 84 A.3d 736, 756 (Pa. Super. 2014), appeal

denied, 95 A.3d 275 (Pa. 2014).

         Section 3714(a) of the Vehicle Code provides that “[a]ny person who

drives a vehicle in careless disregard for the safety of persons or property is

guilty of careless driving, a summary offense.” 75 Pa.C.S.A. § 3714(a). This

court has defined the mens rea for careless driving, “careless disregard,” as

“less than willful or wanton conduct but more than ordinary negligence.” See

Commonwealth v. Gezovich, 7 A.3d 300, 301 (Pa. Super. 2010).

         Here, based upon our review of the evidence, as detailed above and

viewed in a light most favorable to the Commonwealth as the verdict winner,

we agree with the trial court’s conclusion that the Commonwealth proved

beyond a reasonable doubt that Appellant committed careless driving. The

trial court found Appellant guilty of careless driving on the following stipulated

facts:



                                       - 18 -
J-A03030-20


  1. Thomas Bland Cunningham was driving in the right lane on 322-
     W just west of the Old Fort exit.

  2. Mr. Cunningham saw a vehicle behind him in the right lane start
     to swerve. The vehicle then started to swerve back and forth
     across the entire roadway, before swerving off the road and into
     the grassy area and crashed into a fence.

  3. Mr. Cunningham pulled over onto the side of the road and called
     911.

  4. Mr. Cunningham would not be able to testify to the cause of
     [Appellant’s] accident.

      ....

  5. Officer Royer would testify consistently with her testimony at the
     Omnibus hearing held on September 6, 2018. . . .

  6. Officer Royer read the DL-26 Implied Consent Form to [Appellant],
     and [Appellant] signed said form. . . .

  7. Additionally, Officer Royer would testify that on March 6, 2018,
     Officer Royer called [Appellant] to advise him he would be charged
     with DUI. [Appellant] responded, “I knew you were going to
     charge me, I’m not retarded.”

      ....

  8. Matthew Burnheimer would testify consistent with his testimony
     at the Continued Omnibus hearing held on December 20, 2018. .
     ..

      ....

  9. [William Anderson would testify that he] is employed as a Lab
     Tech at the Mount Nittany Medical Center.
  10.      He is qualified by his education and experience to withdraw
     blood from an individual for testing purposes; specifically, the
     testing of one’s blood to determine its alcohol concentration.

  11.     At 1401hours—or 2:01 P.M.—on January 31, 2018, a
     sample of blood was legally withdrawn from the arm of [Appellant]
     by Mr. [Anderson].

  12.      The chain of custody of the evidence was protected at all
     times.

      ....
  13.     [Forensic Toxicologist] Sherri L Kacinko[, Ph.D., F-ABFT] is
     employed by NMS Labs in Willow Grove, Pennsylvania.


                                   - 19 -
J-A03030-20


  14.        [She] is an expert in the field of blood analysis.

        ....

  15.     [Ms. Kacinko] tested [Appellant’s] blood using Gas
     Chromatography/Mass Spectrometry and High Performance Liquid
     Chromatography/Tandem Mass Spectrometry.

  16.      [She] analyzed [his] blood and determined [his] blood
     contained: Benzoylecgonine 820 ng/mL, Tramadol 840 ng/mL, O-
     Desmethyltramadol 48 ng/mL, Buprenorphine 0.90 ng/mL, and
     Norbuprenorphine 1.4 ng/mL. . . .

  17.      The proper medical and legal procedures were followed in
     obtaining and testing the blood sample.

  18.      The chain of custody of the evidence was protected at all
     times.

Stipulation, 4/22/19, at 1-3 (paragraphs renumbered).             The trial court

explained:

     Mr. Cunningham witnessed a car swerving back and forth on the
     road, and then crashing into a fence. Mr. Cunningham’s stipulated
     testimony does not directly identity [Appellant] as the driver of
     the vehicle, but his testimony in conjunction with Officer Royer’s
     testimony that she witnessed [Appellant’s] SUV resting against a
     fence on the side of the road led the [c]ourt to infer Mr.
     Cunningham’s stipulated testimony referred to the actions of
     [Appellant]. There were no adverse conditions or other imposing
     vehicles which would have caused [Appellant] to swerve so
     violently on the road and crash into a fence. The presence of
     controlled substances in [his] blood along with the aforementioned
     evidence proves beyond a reasonable doubt [Appellant] was
     driving with a careless disregard for the safety of persons and
     property.

Trial Court Opinion, 8/29/19, at 2-3. Therefore, based upon the foregoing

evidence and viewed in a light most favorable to the Commonwealth, we agree

with the trial court that the Commonwealth proved beyond a reasonable doubt

that Appellant committed careless driving.

     In sum, we conclude that the trial court did not err in denying Appellant’s

motion to suppress based on his contention that his detention was unlawful


                                      - 20 -
J-A03030-20



and that his consent to the blood draw was involuntary due to coercion. We

also conclude that sufficient evidence supported Appellant’s conviction for

careless driving.   We, therefore, affirm the trial court’s June 14, 2019

judgment of sentence.

     Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/11/2020




                                  - 21 -